Dean, J.
In .this case the pleadings and the material issues that are involved are the same as those in Reed v. Wellman, ante, p. 292, that is decided at this sitting. In both cases the land of the defendants joins and is situated' hume diately north of plaintiff’s land. Ownership of a part of the strip in dispute is claimed by the defendant in this ease. The cases were consolidated and tried together in the district court, and on appeal they have been heard here and decided as one case. The decision in the former case controls in the present case.
The judgment of the district court is therefore reversed and the action is dismissed.
Reversed and dismissed.”
Letton and Day, JJ., not sitting;.